Title: From Alexander Hamilton to John Adams, [2 April 1794]
From: Hamilton, Alexander
To: Adams, John



[Philadelphia, April 2, 1794]

⟨The Secretary of the Treasury presents his respects to⟩ the Vice-President—sends him a memoir which is the work of a Mr. La Rocque a French Gentleman who is said to be charged with exploring the ground for extensive speculations in our vacant lands &c and which the Author is desirous of having placed under the eye of the Senate. How this can be done the Vice President can best judge or whether at all.
PhiladelphiaApril 2d. 1794
